UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): (June 19, 2012) FLUX POWER HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation) 000-25909 (Commission File Number) 86-0931332 (IRS Employer Identification No.) 2240 Auto Park Way, Escondido, California (Address of Principal Executive Offices) (Zip Code) 877-505-3589 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section8 – Other Events Item 8.01.Other Events. On June 19, 2012, the Registrantissued a press release titled “Flux Power Holdings, Inc. (FLUX) Details Product Suite, Corporate Background and Advanced Energy Storage Market.” A copy of the press release attached hereto as Exhibit 99.1 is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Exhibit Description Press Release dated June 19, 2012 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Flux Power Holdings, Inc., A Nevada Corporation Dated: June 20, 2012/s/ Craig Miller Craig Miller, Corporate Secretary 3
